Citation Nr: 1003476	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-38 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to June 1969 
and from January 1972 to March 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's claim for service 
connection for residuals of a spine injury.   

In written correspondence in October 2009, the Veteran 
directly submitted to the Board additional evidence regarding 
his service-connection claim.  The agency of original 
jurisdiction (AOJ) has not considered this statement; 
however, the Veteran's representative has submitted a waiver 
of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) 
(2009).  Thus, there is no requirement for a remand to the 
AOJ for initial consideration of the new evidence.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

In order to address the merits of the claims for service 
connection for a low back disorder, the Board finds that 
additional development of the evidence is required.  

First, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which held 
that the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disorder on appeal.  As these questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp 2009) 
and 38 C.F.R. § 3.159(b) (2009), which informs the Veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and which also includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Second, regarding the records of treatment of the Veteran's 
low back disorder:  the VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  These records include military 
records.  38 C.F.R. § 3.159(c)(2).  The VA will end its 
efforts to obtain records from a federal department or agency 
only if the VA concludes that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id. 

In his October 2005 Authorization and Consent to Release 
Information to the Department of Veterans Affairs (consent 
form), the Veteran requested that the AOJ obtain records 
relating to treatment of his lower back from the Lyster Army 
Hospital at Ft. Rucker, Alabama, during the period from 
October 2003 to September 2005.  Thus, it appears that 
additional post-service Federal records, in the form of 
medical treatment records, may exist.  There is no indication 
that the AOJ ever attempted to secure these records.  In 
order to comply with the VA's duty to assist, a remand is 
required for an attempt to obtain the identified records.  

Finally, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).

The Veteran has submitted evidence that he does experience a 
current low back condition.  See the March 2005 VA magnetic 
resonance imaging (MRI).  The Veteran contends that his low 
back disorder is attributable to a helicopter crash which the 
Veteran experienced in February 1975.  See the Veteran's 
claim of November 2004.  The Veteran has also argued that he 
experienced symptoms of his low back disorder during service, 
but that this was misdiagnosed as due to a kidney stone.  See 
the Veteran's July 2009 substantive appeal (VA Form 9).  
There is no evidence presented that the Veteran has the 
requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; 
see also 38 C.F.R. § 3.159(a)(1).  Finally, the Veteran has 
indicated that he did not report certain instances of low 
back pain during service because of "fear of losing [his] 
flight pay."  

The Veteran has also submitted documentation which indicates 
that his current low back disorder is due to chronic wear and 
tear during his service as a helicopter pilot.  See the 
medical opinion of Colonel J. Campbell, and medical treatise 
evidence submitted to the Board in October 2009.  The 
Veteran's DD Form 214 confirms that he served as a rotary 
wing pilot for 13 years.  However, Colonel Campbell's opinion 
was not based on an objective review of the pertinent 
evidence in the claims file, but instead, relied mostly - if 
not entirely, on the Veteran's self-reported history.  See, 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (where the 
Court rejected a medical opinion where there was no 
indication the physician offering the opinion had reviewed 
the veteran's STRs or any other relevant documents which 
would have enabled the physician to form an opinion on 
service connection on an independent basis).  The only 
evidence which Colonel Campbell used to support his 
conclusion is the Veteran's September 2009 MRI and history as 
a helicopter pilot, but there is no evidence of to show that 
Colonel Campbell performed a complete review of the Veteran's 
medical records or even an examination of the Veteran 
himself.  As such, Colonel Campbell's opinion is inadequate 
to allow the Board to grant the Veteran's claim.

The Veteran has been provided with two VA medical 
examinations in May 1996 and January 2004; however, neither 
of these examinations addressed the Veteran's low back 
condition.  As such, the prior examinations are inadequate, 
and a further examination is required which specifically 
addresses the claimed low back condition.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated 
reasoning enables the Board to conclude that a medical expert 
has applied valid medical analysis to the significant facts 
of the particular case in order to reach the conclusion 
submitted in the medical opinion).  A medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Without a 
VA medical examination which specifically addresses the 
Veteran's low back disorder, the Board is unable to reach a 
conclusion regarding the nature and etiology of any low back 
disorder that the Veteran may be currently experiencing.

However, there is evidence of a low back disorder and 
evidence that there may be a connection between the Veteran's 
low back disorder and his military service, either to his 
February 1975 crash, or to his service as a helicopter pilot.  
The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability."  See 
McLendon, at 81.  As such, the standard for requiring a VA 
medical examination is quite low.  Therefore, based on the 
medical and lay evidence of record, and the Court's decision 
in McLendon, a VA medical examination and opinion are needed 
to determine whether the Veteran's current low back disorder 
may be connected to his military service, and in particular 
to his February 1975 helicopter crash, and/or his service as 
a helicopter pilot.



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).   

2.	Request any medical records relating to 
treatment of the Veteran's low back 
disorder from Lyster Army Hospital, at Ft 
Rucker, Alabama.  If such records are not 
available or do not exist, a reply to 
that effect is required and must be 
associated with the claims folder.

3.	Arrange for the Veteran to undergo an 
orthopedic VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of his current back 
disorder.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of his 
pertinent medical history.  The 
examination report must indicate whether 
such review was accomplished.  In 
particular, the examiner should 
acknowledge:  the Veteran's February 1975 
helicopter accident, the Veteran's 
service as a helicopter pilot, and the 
opinion and medical treatise evidence 
submitted in October 2009, as well as any 
new evidence obtained following this 
remand.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion regarding the residuals of 
inservice spine injury and answer the 
following question:

Is it at least as likely as not (50 
percent or more probable) that the 
Veteran's current back disorder is 
related to the Veteran's service?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.  

4.	The AOJ will then review the Veteran's 
claims file and ensure that the 
foregoing development action has been 
conducted and completed in full, and 
that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

5.	Then, readjudicate the claim for 
service connection for a low back 
disorder, in light of any additional 
evidence obtained since the June 2009 
supplemental statement of the case 
(SSOC).  If this claim is not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


